Citation Nr: 1749250	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-06 758A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to November 23, 2009, for the grant of service connection for major depression with psychotic features. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1980 to February 1989.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the Veteran's claim for entitlement to an earlier effective date for service connection for depression, not otherwise specified (NOS).  In a May 2012 rating decision, the RO then recharacterized service-connected depression NOS under Diagnostic Code 9435 as major depression with psychotic features evaluated under Diagnostic Code 9434.     

In a June 2011 VA Form 21-4138 and March 2013 VA Form 9, the Veteran raised the issue of whether the RO committed a clear and unmistakable error (CUE) in a May 1989 rating decision denying the Veteran entitlement to service connection for an adjustment disorder, claimed as a personality disorder.  Specifically, he contended that an earlier effective date for major depression with psychotic features is warranted on the basis of CUE.  The Board has considered the Veteran's assertion that a CUE claim is a component of the effective date claim; however, CUE is not simply an alternative argument in favor of an earlier effective date.  CUE claims are distinct claims involving separate legal provisions and considerations.  Absent a specific adjudication of a CUE claim by the RO, the Board finds that it cannot take jurisdiction of the matter. 

As there were two prior denials of entitlement to service connection for a personality disorder or a psychiatric disorder in May 1989 and November 2001, the matters of CUE in the May 1989 and November 2001 decisions are reasonably raised by the Veteran's statements, and the RO did not adjudicate the issues in the first instance, the Board finds that referral to the Agency of Original Jurisdiction (AOJ) of the CUE issues in the May 1989 and November 2001 rating decisions is warranted.  38 C.F.R. § 19.9(b) (2017). 



FINDINGS OF FACT

1.  The Veteran filed to reopen the previously denied claims of entitlement to service connection for a personality disorder and a psychiatric condition on November 23, 2009, and in an April 2010 rating decision the claim for service connection for depression NOS, was granted.  The RO assigned a rating of 50 percent effective November 23, 2009.

2.  Prior to the November 23, 2009 claim to reopen, there were no pending requests to reopen that remained unadjudicated, and no appeals or new and material evidence were submitted during the applicable appellate periods.   


CONCLUSION OF LAW

The criteria for an effective date prior to November 23, 2009 for the reopening and grant of service connection for major depression with psychotic features have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[A]bsent extraordinary circumstances . . . it is appropriate for the Board and the [United States Court of Appeals for Veterans Claims] to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's VA and identified private treatment records with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  However, in this case a medical opinion or examination is not necessary to determine whether the Veteran is entitled to an earlier effective date, and therefore VA had no duty to obtain one.  Since VA has obtained all relevant identified records and an examination was not necessary, its duty to assist in this case is satisfied.

The Veteran has not made VA aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2017).

II.  The Merits of the Earlier Effective Date Claim 

Generally, the effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, the effective date is the later of the date of receipt of claim or the date of entitlement to service connection arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(ii)(B)(2).  In cases where service connection was granted on the basis of new and material evidence following a prior disallowance, the effective date is the later of the date of receipt of the application to reopen or the date entitlement arose.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).

The effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Further, where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  See Washington v. Gober, 10 Vet. App. 391, 393 (1997).

The Board acknowledges that effective March 24, 2015, VA amended its regulations so that all claims, in order to be valid, must be submitted on a form prescribed by the Secretary.  See 79 Fed. Reg. 57660 (Sept. 25, 2014) (eff. Mar. 24, 2015).  However, as the Veteran's claim at issue in this case was submitted prior to the effective date of the amendment, the regulations governing claims as they existed prior to the amendment will be applied in this case.

A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2014).  An informal claim is any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2014).  Therefore, for the purposes of the Veteran's appeal, "the essential requirements of any claim, whether formal or informal," are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  
See Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).   

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b)-(c); 38 C.F.R. §§ 3.160(d), 20.201, 20.302(a).  Additionally, a rating decision will not become final if the Veteran submits new and material evidence within the one year appellate period.  See 38 C.F.R. § 3.156(a)-(b).

The Veteran submitted an informal petition to reopen his previously denied claim on November 23, 2009.  The claim was reopened and service connection granted in an April 2010 rating decision.  As service connection was granted based on the reopening of a claim, the appropriate effective date is the date of his petition to reopen his claim, which is November 23, 2009.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2); Washington, 10 Vet. App. at 392-93.

The Board finds there are no unadjudicated applications for service connection, unaddressed NODs, or new and material evidence prior to the Veteran's November 23, 2009 petition to reopen.  The Veteran's claim for entitlement to service connection for major depression with psychotic features initially arose from a March 1989 claim for service connection for a personality disorder and an October 2000 claim for a psychiatric disorder.  The March 1989 claim was denied in a May 1989 rating decision, which based the denial on a disability upon which service connection could not be granted.  The Veteran did not appeal the decision, and reconsideration was not requested; therefore, the May 1989 decision became final.  

The Veteran filed a petition to reopen his claim for a psychiatric condition on October 19, 2000.  The RO denied the claim as to a psychiatric condition because of the following reasons: (1) as to a psychiatric disorder, the condition was not shown in service and a diagnosis of psychosis was not manifested to a compensable level within one year following separation from service; (2) as to an adjustment disorder, the RO determined said ailment was not considered a disability for compensation benefits; and (3) as to a post-service diagnosis of depressive disorder NOS, the RO determined that said disability was not shown to have been incurred in service.  See November 2001 Rating Decision.  The Veteran did not file a notice of disagreement or submit new and material evidence during the applicable appellate period. Therefore, the November 2001 rating decision became final in November 2002.  38 C.F.R. §§ 3.156, 20.302 (2001). 

At no other time has the Veteran communicated intent to apply for, or reopen his previously denied claim of service connection for a psychiatric disorder, and as such there are no other outstanding unadjudicated applications for service connection.  38 C.F.R. § 3.155(a)(2014).

The Board is without authority to grant equitable relief.  Rather, the Board is constrained to follow the specific provisions of law that govern the circumstances of this case and that are within the jurisdiction and authority of the Board to review.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 390, 425 (1994).  As there are no outstanding unadjudicated claims prior to the Veteran's November 23, 2009 claim to reopen, the Board finds that an effective date earlier than November 23, 2009 is not warranted in this case based on the laws and regulations governing the assignment of effective dates.



ORDER

Entitlement to an effective date prior to November 23, 2009, for major depression with psychotic features is denied.




____________________________________________
KRISTI L. GUNN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


